DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 18 August 2022. Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 include “the elements”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al., Pub. No.: 20100211572, hereinafter Beyer, in view of Hakamata et al., Pub. No.: 20180095982, hereinafter Hakamata and further in view of Fregly et al., Pub. No.: US 20180121410 A1, hereinafter Fregly.

As per claim 1, Beyer discloses A computer implemented method of generating a structural index identifying locations of fields in a dataset having a schema-free data exchange format having multiple fields of data at different physical positions in the dataset, the method comprising: 	
detecting key/value structural character separators of data fields in the dataset (pars. 5-8, 30); 
detecting object begin and object end characters in the dataset (pars. 5-8, 30);  
detecting when the structural character separators occur within dataset strings and do not define a structure of the dataset (pars. 30-32 disclose the claimed structural character separators in dataset strings that do not define dataset structures – par. 68 of the published specification states that a colon, left brace and right brace in a JSON record are detected as structural characters that do not define a structure and pars. 30-32 of Beyer disclose exactly this; note that Applicant admitted prior art in pars. 39-42 and 68-72 of the published specification describes the well-known and standardized JSON characters that do not define a structure – all JSON characters are parsed and read (i.e. detected) including those disclosed in pars. 30-32 of Beyer); 
creating a […]map corresponding to structural character separators of the data fields that define the structure of the dataset, wherein the […]map identifies physical locations of such data fields from logical locations of such data fields (at least par. 32 discloses creating an inverted index (i.e. a map) to identify positions (i.e. physical locations) within particular identified documents (i.e. from logical locations)).
Beyer does not expressly disclose a bitmap data structure as claimed. As indicated above, Beyer discloses an inverted index as a type of mapping structure. However, Hakamata, in the related field of endeavor of indexing data, discloses a bitmap type inverted index (Hakamata, see at least pars. 24, 93, 96, 128 and 129).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Hakamata’s teaching would have allowed Beyer’s method to implement the inverted index as a bitmap type inverted index because this would make it easy to perform searches as stated in Hakamata, par. 128 and in accordance with the benefits provided by a bitmap data structure as described in Hakamata, pars. 93-96.
	The combination does not expressly disclose, however Fregly in the related field of endeavor of data search and retrieval discloses executing a query on the dataset using the bitmap to identify data from data fields responsive to the query (Fregly, pars. 39-44).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fregly’s teaching would have allowed the combination to “determine to perform a bitmap search when the parsed information identifies a set of characters that must be in any matching element” (Fregly, par. 40) and implement a “search mechanism: …. a bitmap indicating the must-have characters as a mask to be matched against bitmaps of characters found in searchable elements” (Fregly, par. 42) “for optimizing searches of records including text elements” (Fregly, abstract).

As per claim 2, Beyer as modified discloses The method of claim 1 wherein detecting object begin and object end characters in the dataset comprises building a structural bitmap for each of multiple characters comprising key/value separator characters, object begin and object end characters, string begin and string end characters, element separator in an array, array begin and end characters, and escape characters (see Beyer and Hakamata as applied in the rejection of claim 1 including at least fig.’s 4, 10-21 of Beyer).

As per claim 3, Beyer as modified discloses The method of claim 2 wherein the characters comprise JSON (Java Script Object Notation) characters of colons for key/value separator characters, left brace for object begin, right brace for object end, quotes for string begin and string end, comma for element separator in an array, left bracket for array begin, right bracket for array end, and backslash for escape characters (see Beyer as applied in the rejection of claim 1 including at least pars. 5, 6, 30-37. Also, note that Applicant admits that the claimed characters are prior art in at least pars. 39-42, 68-72 of the published instant specifications).

As per claim 9, Beyer as modified discloses The method of claim 1 wherein the elements are performed on a training subset of the dataset to create a pattern tree having multiple patterns identifying speculative positions in the dataset identifying the physical location of a field (Beyer, fig.’s 1-4).

Claims 10-12, 18 and 19 include the same or similar subject matter as above claims and are therefore likewise rejected. 

Allowable Subject Matter
Claims 4-8, 13-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20130080544 A1
Par. 58
JSON escape character detecting
US 20140351233 A1
Pars. 81, 84, 356
Schema-free query language & escape characters


Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered.
On page 8 of the remarks, the arguments present the following:

    PNG
    media_image1.png
    284
    973
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Pars. 30-32 disclose the claimed structural character separators in dataset strings that do not define dataset structures – the published specification at pars. 40-42 and 68 provide Applicant admitted prior art examples of the structural character separators that occur in dataset strings that do not define a structure of the data set and the cited portions and Beyer, pars. 30-32 disclose exactly this. More specifically, par. 68 of the published specification states that a colon, left brace and right brace in a JSON record are detected as structural characters that do not define a structure; pars. 30-32 of Beyer disclose exactly this.
Page 9 of the remarks presents the following:

    PNG
    media_image2.png
    203
    818
    media_image2.png
    Greyscale

Examiner respectfully disagrees.
Firstly, the rejection of the claimed bitmap does not rely on Beyer alone. The rejection provides a rejection of Beyer in view of Hakamata.
Secondly, regarding the statement that “…a ‘bitmap’ which is significantly different than the ‘inverted index’ to identify positions within documents”, it should be noted that at least pars. 69, 70 and 88 of the published specification make it clear that the disclosed bitmap is an index that functions to identify positions, and this not significantly different than an inverted index:

    PNG
    media_image3.png
    60
    411
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    39
    404
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    56
    402
    media_image5.png
    Greyscale

	Page 9 of the remarks include:

    PNG
    media_image6.png
    203
    823
    media_image6.png
    Greyscale

	Examiner respectfully disagrees. It should be noted that both Beyer and Hakamata disclose working with fields; see Beyer, pars. 30-32 and Hakamata, pars. 93-100. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154